Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1 and 10 are the independent claims under consideration in this Office Action.  
	Claims 2-9 are the dependent claims under consideration in this Office Action.
COMMENTS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the independent claims define an embroidery frame transport device including a connection between the frame and the carriage.  The carriage includes a guide portion configured for allowing the frame to move in a mounting direction and a removal direction.  The embroidery frame includes a first removal direction and a second mounting direction.  A lever is provided configured to move between a first restriction position that restricts movement in the first removal direction and a first release position that does not restrict movement in the first direction of the embroidery frame in the mounted state.  Further, a locking portion is provided configured to move between a second restriction position that restricts mounting movement and a second release position that does not restrict such movement in the second direction.  The dependent claims further limit the structure of the transport device of the independent claims. 

Pertinent Citations
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kawaguchi et al. illustrates a connector having side to side restrictions.  Sakakibara, Herbach and Hori illustrate embroidery frame connectors including levers for locking or releasing the frames from the carriages.  
INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732